Title: General Orders, 2 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday March 2nd 1780.
            Parole Military—  C. Signs Men— Money.
          
          All guards detached from the line will parade on the grand parade at troop beating, that they may be inspected by the officers of the day before marching off.
          On account of the badness of the roads the attendance of the camp guards on the grand parade is dispensed with till further orders—The officers of the day will visit them as usual at their respective posts.
        